Citation Nr: 1612172	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-45 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for sinusitis from September 1, 2007. 

2.  Entitlement to a higher initial compensable disability rating (or evaluation) for allergic rhinitis, in excess of 0 percent from September 1, 2007 to October 18, 2013, and in excess of 10 percent beginning October 18, 2013. 

3.  Entitlement to a higher initial disability rating for status post rupture residuals of left bicep tendon with impingement syndrome and strain (a left shoulder disability) in excess of 20 percent from September 1, 2007.  

4.  Entitlement to a higher initial disability rating for a cervical spine disability, in excess of 10 percent from September 1, 2007 to October 18, 2013, and in excess of 30 percent beginning October 18, 2013.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1985 to August 2007. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO in Huntington, West Virginia.  The file was subsequently transferred to the RO in Baltimore, Maryland. 

During the pendency of the appeal for higher initial ratings for the 
service-connected rhinitis, sinusitis, cervical spine, and shoulder disabilities, a February 2010 rating decision granted a 10 percent disability rating for the cervical spine disability beginning September 1, 2007, and also granted a 20 percent disability rating for the left shoulder disability beginning  September 1, 2007.  

Subsequently, a November 2013 rating decision granted a 30 percent disability rating for the cervical spine disability beginning October 18, 2013, and also granted a 10 percent rating for rhinitis beginning October 18, 2013, creating staged ratings.  As the Veteran disagreed with the initial ratings assigned following service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit for the service-connected disabilities, the issues have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

This case was previously before the Board in September 2013, where the Board remanded the issues on appeal for additional development, to include obtaining a VA examination.  An October 2013 VA examination report reflects the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the September 2013 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

 The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the initial rating period on appeal from September 1, 2007 to October 18, 2013, the service-connected sinusitis has manifested as one or two incapacitating episodes per year requiring prolonged antibiotic treatment. 

2.  For the initial rating period on appeal from October 18, 2013, the service-connected sinusitis has not manifested as three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes. 

3.  For the initial rating period on appeal from September 1, 2007 to October 18, 2013, allergic rhinitis has not been manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  

4.  For the initial rating period on appeal from October 18, 2013, allergic rhinitis has not been manifested by the presence of polyps.  
5.  For the entire initial rating period on appeal from September 1, 2007, the left shoulder disability, involving Muscle Group VI, causes no more than moderately severe impairment.

6.  For the entire initial rating period from September 1, 2007, the cervical spine disability has not manifested as incapacitating episodes of intervertebral disc syndrome.

7.  For the initial rating period on appeal from September 1, 2007 to October 18, 2013, the cervical spine disability has not more nearly approximated forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion not greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

8.  For the initial rating period on appeal from October 18, 2013, the 
service-connected cervical spine disability has not more nearly approximated unfavorable ankylosis of the entire cervical spine.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent for sinusitis have been met for the entire initial rating period from September 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6510 (2015).

2.  The criteria for an initial (compensable) disability rating for allergic rhinitis have not been met or more nearly approximated for the initial rating period from September 1, 2007 to October 18, 2103.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).

3.  The criteria for a disability rating in excess of 10 percent for allergic rhinitis have not been met or more nearly approximated for any part of the initial rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).

4.  The criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met or more nearly approximated for any part of the initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5201-5306 (2015).

5.  The criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated for the period from September 1, 2007 to October 18, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

6.  The criteria for a disability rating in excess of 30 percent for the cervical spine disability have not been met or more nearly approximated for the period from October 18, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in October 2007, December 2009, and October 2013.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202,
204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Initially, throughout the course of the appeal, the Veteran has contended generally that the service-connected disabilities have been manifested by more severe symptoms and impairment than those contemplated by the initial disability ratings assigned. 

Initial Rating for Sinusitis  

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6510 from September 1, 2007 (the day following the date of discharge from active service).  Under Diagnostic Code 6510, a noncompensable (0 percent) rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  

The Veteran underwent a VA examination in October 2007.  According to the October 2007 VA examination report, the Veteran advanced that the service-connected sinusitis occurred once per year with symptoms of watery eyes, runny nose, and sneezing.  The Veteran reported that the sinus symptoms of nasal congestion, headaches, and sinus pain were treated with antibiotics.  Upon examination, the VA examiner noted normal, bilateral breathing room in both nasal passages and normal sinuses.  Subsequently, the VA examiner diagnosed acute sinusitis. 

A December 2008 VA treatment record reflects the Veteran sought treatment for facial pain proximately caused by sinuses.  The VA examiner noted sinus tenderness and pink nasal mucosa.  

At the December 2009 VA examination, the Veteran reported a history of sinus infection, occurring once or twice.  The VA examiner noted no discharge or crusting, and diagnosed acute sinusitis. 

At the October 2013 VA examination, the Veteran reported episodes of mild sinus congestion with symptoms of headaches, pain, and tenderness of the affected sinus, and episodes of sinusitis.  The Veteran advanced using nasal spray as needed to control seasonal flares.  Upon examination, the VA examiner noted no incapacitating episodes of sinusitis in the past 12 months, and no non-incapacitating episodes of sinusitis in the past 12 months.  The VA examiner also noted no sinus surgery, and opined that the sinusitis did not impact the ability to work.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from September 1, 2007, the Veteran's sinusitis has been manifested by one or two incapacitating episodes per year requiring prolong antibiotic treatment (as reflected in the October 2007 and December 2009 VA examination reports), and, therefore, more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 6510.  38 C.F.R. §§ 4.3, 4.7, 4.97.    

The Board also finds that, for the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for service-connected sinusitis have not been more or more nearly approximated.  The Board has considered evidence demonstrating complaints of sinusitis characterized by headaches, sinus pain, and purulent discharge; however, the Veteran has not advanced, and the evidence of record does not otherwise show, three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, which is required for a 30 percent disability rating.  38 U.S.C.A. § 4.97, Diagnostic Code 6510.  

Additionally, the Board has considered whether any other diagnostic code under the criteria for diseases of the nose and throat (Diagnostic Codes 6502-6524) would allow for a higher initial disability rating for sinusitis, and/or a separate compensable rating.  A rating under Diagnostic Code 6504 is not warranted as the Veteran has not lost part of the nose, nor has there been nasal scarring.  Further, as the Veteran has not been diagnosed with tuberculous laryngitis (Diagnostic Code 6515), complete organic aphonia (Diagnostic Code 6519), stenosis of the larynx (Diagnostic Code 6520), and/or granulomatous rhinitis (Diagnostic Code 6524); therefore, a disability rating under any of these diagnostic codes is not warranted.  The Veteran has not had a laryngectomy, and as such, a disability rating is not warranted under Diagnostic Code 6518.  A higher initial rating under Diagnostic Code 6522 for allergic vasomotor rhinitis is discussed below.  

Initial Rating for Rhinitis

The Veteran is in receipt of noncompensable (0 percent) initial disability rating for rhinitis under Diagnostic Code 6522 from September 1, 2007 to October 18, 2013, and a 10 percent disability rating beginning October 18, 2013.  Allergic rhinitis is a "general term used to denote any allergic reaction of the nasal mucosa."  Dorland's Illustrated Medical Dictionary 1664 (31st ed. 2007).  While Diagnostic Code 6522 does not provide for a noncompensable disability rating, 38 C.F.R. § 4.31 provides for zero percent disability ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable evaluation are not met. 

Throughout the course of the appeal, the Veteran has contended that the service-connected allergic rhinitis has been manifested by more severe symptoms than that contemplated by the noncompensable disability rating assigned for the period from 
September 1, 2007 to October 18, 2013, and in excess of 10 percent beginning October 18, 2013.  See February 2016 Appellant's Brief. 

Under Diagnostic Code 6522, a 10 percent disability rating is assigned for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent disability rating is assigned for allergic rhinitis with polyps.  38 C.F.R. § 4.97.

At the October 2007 VA examination, the Veteran reported seasonal allergies, including symptoms of watery eyes, runny nose, nasal congestion, and sneezing.  Upon examination the VA examiner noted normal sinuses and normal breathing room in both nasal passages.  The VA examiner diagnosed allergic rhinitis with symptoms controlled by medication. 

At the December 2009 VA examination, the Veteran reported a history of sinus infection, occurring once or twice.  The VA examiner noted no nasal obstruction was observed and diagnosed year round allergic rhinitis controlled by medication.  

The October 2013 VA examination report reflects the Veteran reported using antihistamines to manage symptoms of allergic rhinitis.  Upon examination, the VA examiner noted 50 percent bilateral obstruction of nasal passages, and no complete obstruction on one side.  The VA examiner also found no nasal polyps and opined that the allergic rhinitis did not impact the ability to work.  
 
After a review of all the evidence, both lay and medical for the initial rating period from September 1, 2007 to October 18, 2013, the Board finds an initial compensable disability rating for the service-connected rhinitis is not warranted under Diagnostic Code 6522.  First, the evidence of record during the appeal period does not demonstrate the Veteran had greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  As discussed above, at the October 2007 and November 2009 VA examinations, no obstruction was observed.  

The Board also finds that for the period from October 18, 2013 forward, an initial rating in excess of 10 percent for rhinitis is not warranted under Diagnostic Code 6522 as the rhinitis has not manifested as allergic rhinitis with polyps.  As discussed above, at the October 2013 VA examination, no polyps were observed.  Further, the evidence of record, which include the Veteran's lay statements, do not show nasal polys for any period.  

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat.  First, as discussed above, the instant decision grants entitlement to an initial disability rating of 10 percent for sinusitis for the entire period on appeal.  Next, as there is no lay or medical evidence of laryngitis, a total laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacteria rhinitis, rhinoscleroma, or Wegener's granulomatosis, the Board finds that Diagnostic Codes 6518 to 6521, 6523, and 6524 do not apply.  38 C.F.R. § 4.97.
Initial Rating for Left Shoulder Disability

The Veteran is in receipt of 20 percent initial disability rating for the left shoulder (minor extremity) under Diagnostic Code 5201-5306 for the entire period on appeal from September 1, 2007.  Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 
20 percent rating is warranted for the minor extremity.  When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.71a. 

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

Under Diagnostic Code 5306, the following ratings apply to muscle injuries of the non-dominant extremity: a 20 percent rating is warranted for moderately severe injury and a 40 percent rating is warranted for severe injury.  38 C.F.R. § 4.73.

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d).  "Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).
"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side. 

If present, the following are also signs of "severe" muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A December 2008 VA treatment record reflects the Veteran sought treatment for shoulder pain.  An August 2008 VA treatment record reflects the VA examiner noted normal forward flexion and abnormal shoulder abduction, adduction, and internal rotation.  The VA examiner did not observe swelling, edema, atrophy, or tenderness on palpation.  An April 2009 VA treatment note reflects the Veteran reported chronic left shoulder pain rated as a 5 on a pain scale of 1-10. 

At the December 2009 VA examination, the Veteran reported left shoulder pain, stiffness, popping, and limited range of motion, which was self-treated treated with pain medication.  The Veteran denied a history of flare-ups and/or incapacitating episodes, as well as dislocation or subluxation.  The December 2009 examination report reflects forward flexion to 115 degrees, abduction to 120 degrees, and internal and external rotation to 80 and 40 degrees, respectively.  No effusion or edema was observed.  

At the October 2013 VA examination, the Veteran reported left shoulder pain and flare-ups that limited the ability to lift objects.  The VA examiner noted normal left shoulder strength, no guarding or ankylosis, and indicated that the Veteran was not currently experiencing a flare-up.  The October 2013 VA examination report reflects forward flexion to 110 degrees with objective evidence of painful motion at 
100 degrees and abduction to 110 degrees with objective evidence of painful motion at 90 degrees.  After repetitive-use testing, the VA examiner noted no additional loss of range of motion.  The VA examiner opined that the left shoulder disability, while limiting the ability to lift, did not affect the ability to work.   

For the entire initial rating period on appeal from September 1, 2007, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 20 percent for the left shoulder disability have not been met or more nearly approximated; the left shoulder disability, involving Muscle Group VI, causes no more than moderately severe impairment.  The Veteran has indicated that the pain is at a level 5 out of 10 and pain when lifting, which is consistent with moderately severe pain and not severe pain.  At the October 2013 VA examination muscle strength was recorded as normal.  The objective findings of record show no ragged, depressed, or adherent scars indicating wide damage to muscle groups within the injury location, no palpation that shows loss of deep fascia or muscle substance or soft flabby muscles in the injury area, no evidence that left forearm muscles swell and harden abnormally in contraction, or tests of strength, endurance, or coordinated movements that indicate severe impairment of function when compared with the uninjured side.  In fact, the October 2013 VA examination report reflects 5/5 strength in the left forearm, which is not indicative of severe impairment of function of the left forearm.  Moreover, the October 2013 VA examiner specifically indicated that the Veteran's left shoulder disability did not impact the ability to work.  38 C.F.R. § 4.56(d)(4)(iii).  While the Veteran has advanced experiencing weakness, a cardinal sign and symptom of muscle disability, such symptomatology and functional impairment has been analyzed in the 20 percent assigned rating.  

Additionally, the Board has considered whether any other diagnostic code would provide a higher initial rating for the left shoulder disability.  A higher rating is not warranted under Diagnostic Code 5201 because the evidence of record does not otherwise show limitation of motion of the left to 25 degrees from the side (as needed for the next higher (30 percent) rating under Diagnostic Code 5201).  A higher rating is also not warranted under Diagnostic Code 5202 because there is no fibrous union of the left humerus.  

In evaluating the Veteran's disability, the Board has considered, along with the schedular criteria, functional loss due to pain.  Specifically, for the entire rating period of appeal, the Veteran did not have severe functional loss of the left upper extremity due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups or with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  For these reasons, the Board finds that the Veteran's disability picture more nearly approximates the criteria described for a 20 percent rating for the left shoulder disability and does not warrant a higher rating for the initial rating period on appeal.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Initial Rating for Cervical Spine Disability 

Under Diagnostic Code 5237 the Veteran is in receipt of a 10 percent disability rating from September 1, 2007 to October 18, 2013.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Because the evidence shows no intervertebral disc syndrome (IVDS) for the entire initial rating period from September 1, 2007, the Board finds that the cervical spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, without consideration of the Formula for Rating IVDS Based on Incapacitating Episodes.  See October 2013 VA examination report (noting no incapacitating episodes), December 2009 VA examination report (noting no incapacitating episodes in the prior 12 months).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 
10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 
45 degrees; and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The Veteran contends generally that the cervical spine symptomatology more closely approximate a higher rating than 10 percent for the initial period from September 1, 2007 to October 18, 2013.  The Veteran describes symptoms of stiffness, decreased mobility, and increased pain when rotating the neck.

A December 2008 VA treatment record reflects the Veteran sought treatment for worsening neck pain.  The December 2009 VA examination report reflects forward flexion to 35 degrees, extension to 35 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 45 degrees.  The VA examiner accessed no scoliosis, abnormal kyphosis, and/or abnormal lordosis.  The VA examiner noted a normal neurological examination and opined that the Veteran's cervical spine disability did not prevent the Veteran from performing the activities of daily living.  

The October 2013 VA examination report reflects the Veteran reported daily stiffness and increased pain while looking up or looking down.  The Veteran also reported experiencing flare-ups.  The October 2013 VA examination report reflects forward flexion to 15 degrees with objective evidence of pain beginning at 
15 degrees.  After three repetitions, forward flexion was recorded at 15 degrees with no additional limitation of motion.  The VA examiner noted no radiculopathy or other neurological abnormalities associated with the cervical spine disability.  The VA examiner opined that the cervical spine disability did not impact the ability to work because, despite neck pain, the Veteran was currently employed. 

After a review of all the evidence, lay and medical, the Board finds that for the initial rating period from September 1, 2007 to October 18, 2013, the criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been more or more nearly approximated.  Throughout the initial rating period from September 1, 2007 to October 18, 2013, the cervical spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 
§§ 4.3, 4.7.  At the December 2009 VA examination, forward flexion was recorded to 35 degrees, combined range of motion to 220 degrees, and the VA examiner assessed no scoliosis, abnormal kyphosis, and/or abnormal lordosis. 
 
After a review of all the evidence, lay and medical, the Board also finds that the criteria for a disability rating in excess of 30 percent for the cervical spine disability beginning October 18, 2013 have not been more or more nearly approximated under Diagnostic Code 5237.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  At the October 2013 VA examination ankylosis, favorable or unfavorable, was not detected.  While forward flexion of the cervical spine was recorded at 15 degrees at the October 2013 VA examination, the limitation of cervical spine motion was not so severe as to more closely approximate immobility.  See Colayong 12 Vet. App at 524.  

The Board also finds that a separate rating for neurological impairment associated with the cervical spine disability is not warranted for any part of the appeal period as the December 2009 and October 2013 VA examination reports reflect normal neurological examinations.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the initial rating appeals under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the sinusitis, allergic rhinitis, left shoulder, and cervical spine disabilities.  As to the service-connected sinusitis, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The Veteran's chronic sinusitis has manifested primarily as non-incapacitating episodes of sinusitis with sinus pain, occasional headaches, and purulent discharge.  The scheduler rating criteria specifically contemplate such symptomatology (Diagnostic Code 6513).  In this case, comparing the Veteran's disability level and symptomatology of the chronic sinusitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.  

The Board finds that all the symptomatology and impairment caused by the Veteran's allergic rhinitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's allergic rhinitis has been manifested 50 percent bilateral nasal obstruction without polyps.  The rating criteria specifically provide for ratings based on the presence of nasal obstruction (38 C.F.R. § 4.97, Diagnostic Code 6522).  In this case, comparing the Veteran's disability level and symptomatology of the allergic rhinitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Throughout this appeal, the Veteran also has reported and referenced other nasal symptoms such as headaches and nasal discharge; however, such symptoms are rated as part of the separately service-connected sinusitis disability, so may not be considered again in the rating for the service-connected allergic rhinitis disability, as to do so would constitute pyramiding in violation of 
38 C.F.R. § 4.14 (2015).

As to the left shoulder disability, the Board finds that the symptomatology and impairment caused by the left shoulder disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on impairment of the humerus, ankylosis of the elbow, and limitation of motion, to include as due to pain, stiffness, and weakness.  The Board has considered whether alternate ratings are warranted based on other disabilities of the upper extremity.  In this case, considering the lay and medical evidence, the Veteran's left shoulder disability manifested by pain, stiffness, weakened movement.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected left shoulder disability, and referral for consideration of an extraschedular evaluation is not warranted.

The Veteran's cervical disability has been manifested by limitation of motion, including due to pain.  The schedular rating criteria specifically provides ratings for limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as pain and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the cervical spine disability to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 




the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that indicates that the Veteran is currently unemployed because of the
service-connected disabilities; therefore, a TDIU issue has not been raised.  


ORDER

An initial disability rating of 10 percent for sinusitis is granted.  

A higher initial disability rating for rhinitis, in excess of 0 percent for the period September 1, 2007 to October 18 2013, and in excess of 10 percent from October 18, 2013, is denied.

An initial disability rating in excess of 20 percent for a left shoulder disability is denied. 

A higher initial disability rating for the cervical spine disability, in excess of 10 percent for the period from September 1, 2007 to October 18 2013, and in excess of 
30 percent for the period from October 18, 2013, is denied.  



______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


